In an action to recover damages for personal injuries, the nonparty State Insurance Fund appeals from an order of the Supreme Court, *471Nassau County (Schmidt, J.), entered April 7, 1995, which granted the separate motions of the defendants third-party plaintiffs Mangone Homes, Inc., and T.C.M. Construction Corp., and the second and third third-party plaintiff Rosner Siding Company, Inc., for expedient service upon it pursuant to CPLR 308 (5) of the proposed third- and fourth-party summonses and complaints against its insured.
Ordered that the order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
The Supreme Court did not improvidently exercise its discretion in authorizing service pursuant to CPLR 308 (5) and compelling the nonparty-appellant State Insurance Fund to accept service on behalf of its insured, Robert Ferrara d/b/a Robert’s Siding (see, Dobkin v Chapman, 21 NY2d 490; Rego v Thom Rock Realty Co., 201 AD2d 270; Esposito v Ruggerio, 193 AD2d 713; Saulo v Noumi, 119 AD2d 657). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.